Title: General Orders, 5 June 1777
From: Washington, George
To: 



Head-Quarters, Middle-Brook, June 5th 1777.
Rochester.Reading. Ringwood.


The following officers for daily duty—a Major General—Brigadier—two Field Officers—and a Brigade Major.
The Major General of the day is, in some sort to represent the Commander in Chief—He is to give directions for all guards, parties and detachments—to receive reports of the proceedings, and of every occurrence of any importance, both in and out of camp. All deserters and prisoners, other than for common military offences, to be brought

to him for examination, and disposed of by him—All detachments, or reinforcements arriving, to be reported to him immediately, on their arrival, and to take his orders—He is to superintend the regulation of the camp, and the execution of all General orders; for which purpose he should visit the whole line, if not absolutely prevented by other duties; and he is to report, to the Commander in chief, what, from his observations, he may think necessary to be done, for the better regulation of the camp and army. He is to oversee the order of march, and the dispositions for battle, according to directions from the Commander in Chief—In cases of sudden alarms, he is instantly to repair to the place where the danger appears to be; and if it is likely to be serious, he must, with all speed, send to inform the Commander in Chief; and ’till he hears from him, he must employ those means which seem to him necessary, comformable to the exigency of the occasion. He is to make a general report next morning, to the Commander in chief, of every thing that passes worth notice on his day. Occurrences of emergency, and that require immediate attention, to be reported the moment they are known by the Major General.
The Brigadier of the day is to be considered as the commanding officer of all the guards—He is to receive his orders in the morning from the Major General. He is to attend the Grand parade, to see every thing conducted with propriety—to assign the posts and give all necessary directions—to visit them after they arrive, & see that they have taken post right; have followed the rules prescribed them; taken proper precautions to secure themselves and avoid surprize; and to give his orders accordingly—On an alarm he is to perform all the essential duties of commanding officer of the guards—He is to make a general report of every thing relating to them, to the Major General.
The Field Officers to attend the Grand parade, and assist the Brigadier; and follow such directions, as he shall think proper to give, respecting the guards—They are to visit them at night, by way of grand rounds, escorted by a small party of horse—to see if they are alert and upon the watch, and if the sentries are well stationed and instructed, and do their duty—They are to receive an evening report from the officers, of the state of their guards, and of what unusual occurrences may have happened, and to give directions accordingly. Every thing extraordinary to be reported to the Brigadier, as soon as their tour is over, or sooner, if necessary—They are to receive morning reports from the several guards, when relieved, and digest them in a general one for the Brigadier—On an alarm they are to take their orders from the Brigadier.
The Brigade Major of the day is also to attend the parade—to receive the detachments that to compose the guard, and are to compare

them with the detail—to inspect their arms, accoutrements, ammunition and dress—to count off the guards and assign the officers their posts by lot—to march them from the Grand parade, and do every other requisite duty, agreeable to the orders of the Brigadier. He is to give each commanding officer of a guard the parole and countersigns before he march off; and is to attend the Brigadier frequently through the day, to receive his further occasional orders—In case of an alarm, he is to accompany the Brigadier.
For the future an Aide-de-Camp from each division, to attend at Head Quarters for General orders. The Brigade Majors to receive them at the quarters of their Major Generals; which will be more convenient to them as they are obliged to attend for division orders.
The Brigade Majors to attend the Adjutant General, once a week, or oftener, if required, to settle the detail.
